DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noritake et al. (US Patent Application Publication US 2005/0076670 A1) in view of Lee et al. (US Patent Application Publication US 2008/0256964 A1).
Regarding claim 1, Noritake discloses (Figures 1-12), a method for controlling a refrigeration appliance (refrigerator 27) comprising a freezer compartment ( freezing compartment 61) and a fresh food compartment ( refrigerating compartment 62), the method comprising: conveying air from the freezer compartment to the fresh food compartment through an air tower ( per the flow arrows of figure 12 and per paragraph 0046 air flows from the freezing compartment  61 and evaporator 64 through the flow passage 21 to refrigerator compartment 62), the air tower (in flow passage 21) located within the fresh food compartment (flow passage 21 is part of refrigerating compartment 62); and 

wherein movement of the door between the open position and the closed position does not include the distal end of the door contacting the frame of the damper before stopping at the closed position (as seen in figure 2 the distal end at the top of baffle farthest from shaft part 23 end of the baffle has a gap between it and the frame 2 in a closed position).
However While Noritake discloses that the damper is controlled as part of a temperature control of the refrigerator (per paragraph 0049) Noritake does not explicitly disclose that the damper position is controlled based on a temperature of the fresh food compartment.

It would have been obvious to one of ordinary skill in the in the art at the time of invention to have modified the generic  control of the damper of Noritake to be explicitly controlled based on temperature of the refrigeration compartment as taught by Lee. Doing so would provide a damper control device that would supply cold air to the refrigeration compartment when the temperature of the refrigeration compartment is high and allow for maintenance of a preset preservation temperature in the refrigeration compartment as recognized by Lee (per paragraph 0024 and paragraphs 0027 and 0028 ).
Additionally while Noritake does discloses at least a portion of the distal end of the door not contacting the frame before stopping in a closed position as noted above Noritake does not explicitly disclose that the entirety of the distal end of the frame does  not include the distal end of the door contacting the frame of the damper before stopping at the closed position as a portion of what could be considered a distal end at cushion 25 contacts at least a portion of the frame 2 at projected part 22 in figure 2 in what corresponds to a fully closed position. 
Lee additionally teaches (figures 1-4) that a distal end of the damper (the distal portion, the portion of channel controller 200 farthest from the pivot point of controller 200, does not contact the frame of the bypass channel unit at all points as the channel controller forms a gap with the frame at air channel unit 131 or bypass channel 140 per paragraph 0020).
 It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the damper of Noritake to always include a gap between the damper and the frame as taught by Lee. Maintaining a gap between the damper baffle 4 and frame 2 of Noritake 
Regarding claim 4, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses the step of moving a door of a damper includes moving the door between the first non-zero angle and a second non- zero angle corresponding to the open position (the damper door at baffle 4 moves between an open positon at 90 degrees per paragraph 0050 and the intermediate or partially closed position  per papgah 0057 depending on the positon the damper baffle 4 is to be stopped at) , the first non-zero angle (at the intermediate position per paragraph 0057) is the smallest angle between the door (4) and the frame (the intermediate positon would be the smallest angle between the baffle 4 and the projected part 22 after one step of 0.29 degrees per paragraph 0041) and the second non-zero angle (90 degrees at the fully open position per paragraph 0050) is the largest angle between the door and the frame (at the fully open position).
	Regarding claim 5, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses the first non-zero angle (at the intermediate position per paragraph 0057 which would be between 0 and 90 degrees per the example in paragraph 0050) is 9 degrees (individual steps pass through an angle of 0.29 degrees per paragraph 0041 a number of steps such as 31 steps would constitute an angle of the baffle 4 of 8.99 degrees and paragraph 0057 states that an intermediate position may be the fully open and fully closed positon). 
Regarding claim 6, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses a minimum, non-zero amount of air passes through the opening when the door is in the closed position (at the intermediate position per paragraph 0057 between the fully closed position and the fully open position, where are would still pass through 
	Regarding claim 7, Noritake as modified disclose the claim limitations of claim 1 above and Lee further discloses the step of moving a door (200) of a damper always permits the air to flow through the opening of the frame (a minimum airflow passes through the gap between channel controller 200 and air passage/opening formed by channel unit 131 per paragraph 0020).
Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noritake et al. (US Patent Application Publication US 2005/0076670 A1) in view of Lee et al. (US Patent Application Publication US 2008/0256964 A1) and Park et al. (US Patent 5,718,123).
Regarding claim 2, Noritake as modified disclose the claim limitations of claim 1 above and Noritake discloses wherein the step of conveying air (air through flow passage 21 to the refrigerator compartment 62) includes conveying air in an upward direction between a liner of the fresh food compartment (a liner at any of the surfaces within the refrigerating compartment 62 attached to flow passage 21 or the surface of flow passage 21 on the interior side of refrigerator 27 adjacent refrigerating compartment 62) and the air tower (for airflow in flow passage 21).
However Noritake does not explicitly disclose conveying air in an upward direction through two separated air passageways disposed between a liner of the fresh food compartment and the air tower as Noritake only explicitly disclose one air passage way in flow passage 21.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic duct of Noritake to include the air tower with the structure having an upper portion of the air tower above a shelf in the refrigerator to include two separated air passageways in the air tower as taught by Park. Doing so would replace the generic distribution structure of Noritake with an airflow structure evenly distribute air over the whole volume of the cooled compartment to evenly distribute air in multiple directions as recognized by Park (Per Col. 2, line 34-51).
Regarding claim 3, Noritake as modified disclose the claim limitations of claim 1 above and Park further discloses at least one of the two separated air passageways (first duct 35 and second duct 36 respectively) includes at least one passageway opening for exhausting air into the fresh food compartment (air flows for ducts 35 and 36 into refrigerating compartment 3 through ducts 35 and 36 through openings 16 into the refrigerating compartment per Col. 5, line 54-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh, (US 20050126206 A1) discloses an air tower with two flow passages, Kim et al. (US 6125641 A) and Schenk et al. (US 20070012055 A1) disclose damper control based on temperature of a refrigerator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763